In an action for an injunction, the appeal is from an order of the Supreme Court, Kings Comity, dated August 6, 3968, which inter alia granted plaintiff’s motion for a preliminary injunction restraining the corporate defendant from operating its business in violation of the applicable zoning ordinance. Order reversed, on the law, and motion denied, with $10 costs and disbursements. No questions of fact have been considered. A private party may not obtain an injunction to restrain the violation of a zoning ordinance in .the absence of proof of special damage. The only allegation of damage herein is of the loss of business due to direct economic competition. Even if true, this is not an allegation of the sort of special damage which justifies the granting of such an injunction. (See Cord Meyer Development Co. v. Bell Bay Drugs, 20 N Y 2d 211, 216, 218, 219.) Christ, Acting P. J., Brennan, Hopkins, Benjamin and Munder, JJ., concur.